Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 1 of 15 PAGEID #: 830



                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 DEAN OBEIDALLAH,                           CASE NO. 2:17-CV-00720-EAS-EPD

    Plaintiff,                              Chief Judge Edmund A. Sargus

        v.                                  Magistrate Judge Elizabeth Preston Deavers

 ANDREW B. ANGLIN,
   DBA Daily Stormer,

 and

 MOONBASE HOLDINGS, LLC,
   DBA Andrew Anglin,

 and

 JOHN DOES NUMBERS 1–10,
   Individuals who also assisted in the
   publication or representation of false
   statements regarding
   Mr. Obeidallah,

    Defendants.

       PLAINTIFF’S MOTION FOR ADDITIONAL DISCOVERY IN AID OF DEFAULT JUDGMENT
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 2 of 15 PAGEID #: 831




     PLAINTIFF’S MOTION FOR ADDITIONAL DISCOVERY IN AID OF DEFAULT JUDGMENT

        In accordance with the Court’s October 2, 2018 Order, ECF No. 41, and as described in the

concurrently filed Status Report, Plaintiff Dean Obeidallah respectfully moves the Court for limited

discovery in aid of establishing a sum-certain of default judgment damages against Defendants Andrew

B. Anglin and Moonbase Holdings, LLC in the above-captioned action. Attached hereto is a

memorandum in support which establishes good cause for Mr. Obeidallah’s request for leave to take

the requested limited discovery. Also attached, as Exhibit 1, is a proposed order for the Court’s

consideration.

                                                     Respectfully submitted,

                                                     /s/ Subodh Chandra (trial counsel)


DATED: 11/16/2018                                   Juvaria Khan (N.Y. Bar No. 5027461)
                                                    MUSLIM ADVOCATES
Subodh Chandra (OH Bar No. 0069233)                 P.O. Box 66408
Donald Screen (OH Bar No. 0044070)                  Washington, D.C. 20035
THE CHANDRA LAW FIRM LLC                            Phone: 202.897.1894
1265 W. 6th St., Suite 400                          johnathan@muslimadvocates.org
Cleveland, OH 44113-1326                            juvaria@muslimadvocates.org
Phone: 216.578.1700 Fx: 216.578.1800
Subodh.Chandra@ChandraLaw.com                       Admitted pro hac vice
Donald.Screen@ChandraLaw.com

Johnathan Smith (D.C. Bar No. 1029373)




                                            Page 1 of 1
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 3 of 15 PAGEID #: 832



                                                  TABLE OF CONTENTS



                                                            CONTENTS

          Clause                                                                                                                  Page

I.     FACTUAL BACKGROUND ............................................................................................................... 1

II.    STANDARD OF REVIEW .................................................................................................................. 7

III. GOOD CAUSE EXISTS FOR DISCOVERY IN AID OF DEFAULT JUDGMENT
     AGAINST DEFENDANTS ANDREW B. ANGLIN AND MOONBASE............................... 8

IV. REQUEST FOR RELIEF.................................................................................................................... 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 4 of 15 PAGEID #: 833



          Memorandum In Support of Plaintiff’s Motion for Additional Discovery In Aid of
                                 Default Judgment

        Plaintiff Dean Obeidallah respectfully moves this Court pursuant to Rule 26(d)(1) of the

Federal Rules of Civil Procedure for leave to take limited discovery in aid of establishing a sum-certain

of default judgment damages against Defendants Andrew B. Anglin (“Defendant Anglin”) and

Moonbase Holdings, LLC (“Moonbase”) (collectively, “Defendants”). The proposed requests for

production are attached hereto as Exhibit 2.

        This Court has previously acknowledged Mr. Obeidallah’s good cause for limited third-party

discovery in order to determine “(1) the need for immediate entry of default judgment against

Defendant Moonbase; (2) how liability should be apportioned among the Defendants; and (3) the

extent of Plaintiff’s damages attributable to Defendant Moonbase.” ECF No. 39, at 9. As a result of

that previously authorized discovery, Mr. Obeidallah has now identified certain financial institutions

and accounts used by Defendants Anglin and Moonbase to funnel contributions from the Daily

Stormer’s readership and pay for the Daily Stormer’s operations. The financial details of these accounts

are relevant to the second and third points discussed above, but also to the calculation of appropriate

compensatory and punitive damages for Defendants’ wrongful actions. Therefore, Plaintiff Dean

Obeidallah respectfully seeks leave to take additional, limited, third-party discovery from these

financial institutions in aid of establishing a sum-certain of default judgment damages.

        Concurrently with this Memorandum, Mr. Obeidallah is submitting: (1) a Status Report

regarding his efforts to file a Motion for Default Judgment, in which he seeks leave to supplement

that Motion on or before Friday, February 15, 2019; and (2) a Motion for Default Judgment

establishing liability for Defendants Andrew B. Anglin and Moonbase Holdings.

I.      FACTUAL BACKGROUND

        On August 20, 2018, the Court granted Mr. Obeidallah permission to seek limited third-party

discovery from Zappitelli CPAs Inc. (“Zappitelli Inc.”) and Mr. Greg Anglin.               Counsel for


                                               Page 1 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 5 of 15 PAGEID #: 834



Mr. Obeidallah then served limited document and discovery subpoenas on Zappitelli Inc. and Greg

Anglin.

          With regard to Zappitelli Inc., Plaintiff’s counsel had numerous conversations with John and

Karen Zappitelli, both of whom are officers and employees of Zappitelli Inc., following service of the

document and 30(b)(6) deposition subpoenas. In response to the document subpoena, Mr. Zappitelli

produced, on behalf of Zappitelli Inc., a single document—a confirmation from the Internal Revenue

Service that an Employer Identification Number had been established for Defendant Moonbase. See

Ex. 4-B, Moonbase EIN Ltr. Alternatively, in lieu of the 30(b)(6) deposition, Mr. and Mrs. Zappitelli

provided sworn declarations regarding the nature and extent of their association with the Defendants

and Greg Anglin. Those declarations are attached hereto as Exhibits 3 and 4. Mr. and Mrs. Zappitelli

testified that: (1) in late 2016 or early 2016, Greg Anglin requested that Zappitelli Inc. assist him with

establishing Defendant Moonbase, which involved establishing an EIN and providing Greg Anglin

with form paperwork from the Ohio Secretary of State, see Ex. 3, J. Zappitelli Decl. ¶ 4; Ex. 4, K.

Zappitelli Decl. ¶ 3; and (2) in or around January 2018, conferring with Greg Anglin regarding a draft

Agent Address Change for Defendant Moonbase, see Ex. 3, J. Zappitelli Decl. ¶ 6; Ex. 4, K. Zappitelli

Decl. ¶ 3. Other than those two instances, Mr. and Mrs. Zappitelli testified that neither they nor

Zappitelli Inc. has performed any services for the Defendants. Additionally, Mr. and Mrs. Zappitelli

testified that neither they nor Zappitelli Inc. “has had, or currently has, any communication,

association, or relationship with . . . [Defendant] Anglin or The Daily Stormer.” Ex. 3, J. Zappitelli Decl.

¶ 8; Ex. 4, K. Zappitelli Decl. ¶ 6. As a result, Mr. and Mrs. Zappitelli were unable to provide Plaintiff

with any information regarding the Defendants’ financial condition or their culpability for publication

of the Defamatory Article.

          As for Greg Anglin, Mr. Obeidallah effected in-person service of the document and deposition

subpoenas on September 25, 2018. As explained in greater detail in the Status Report filed in



                                               Page 2 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 6 of 15 PAGEID #: 835



conjunction with this Motion, Greg Anglin willfully disregarded his obligations under those subpoenas

for numerous weeks. In response to the document subpoena, Greg Anglin, by and through his

counsel, merely provided Mr. Obeidallah’s counsel with printed copies of previously filed exhibits on

October 31, 2018. In doing so, he denied Mr. Obeidallah the opportunity to review those documents

as they are kept in the ordinary course, and Mr. Obeidallah has no way of knowing whether he would

have received additional probative information if Greg Anglin had complied with the subpoena.

       Mr. Obeidallah’s counsel also took Greg Anglin’s deposition testimony on October 31, 2018

in accordance with the Court’s August 20, 2018 Order.1 During that deposition, Mr. Anglin described

how readers of the Daily Stormer have directed hundreds of thousands of dollars in financial

contributions to ”Andrew Anglin.”2 See, e.g., Ex. 5, G. Anglin Tr. 26:10-22 [hereinafter, “G. Anglin

Tr.] (estimating average monthly contributions of $1,500 until 2017, “and then there as a spike in the

deposits”), 27:14-28:4 (estimating total contributions from Daily Stormer readership of $100,000 to

$125,000). Those funds were first directed to Greg Anglin’s office suite—6827 N High Street, Suite

121, Worthington, Ohio 43085 (“Suite 121”). Id. at 9:5-7 (Greg Anglin acknowledging Suite 121 as

office space), 59:25-60:12 (contributions directed to “Andrew Anglin” and Daily Stormer at Suite 121).

In addition to receiving his personal mail at Suite 121, Greg Anglin authorized Defendants Anglin and



1
        The recent factual background of this case prior to Greg Anglin’s deposition is set forth in
Section I(B) of Mr. Obeidallah’s concurrently filed Status Report, as well as in his previously filed
Motion for Limited Discovery in Aid of Default Judgment, ECF No. 31. In the interest of preserving
the resources of the Court, it has not been recounted here.
2
         As previously explained, it is unclear whether “Andrew Anglin” refers to Defendant Anglin
or Moonbase, as Moonbase registered “Andrew Anglin” as a trade name with the Ohio Secretary of
State. This is likely just another effort by Greg Anglin and the Defendants to conceal their activities
and obfuscate any attempt to hold them liable. In any event, Greg Anglin acknowledged having filed
the “Andrew Anglin” trade name registration on Defendant Moonbase’s behalf, and the Daily Stormer
has stated that Moonbase is involved with receipt of credit card contributions from the Daily Stormer’s
readership, see, e.g., G. Anglin Tr. 67:2-68:9; Pl.’s Mot. for Limited Discovery 8, ECF No. 31 (quoting
Daily Stormer article explaining credit card donations would appear as “Moonbase Holdings” on credit
card bills).

                                             Page 3 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 7 of 15 PAGEID #: 836



Moonbase to direct their mail to that address. See, e.g., id. at 14:9-11 (Greg Anglin’s personal mail),

23:9-13 (Greg Anglin authorizing Defendant Anglin “to have his personal mail directed to . . . my

office”); 67:2-68:7 (Greg Anglin acknowledging he applied for “Andrew Anglin” trade name on

Moonbase’s behalf); A. Anglin Trade Name Reg. 3, ECF No. 23-10 (Greg Anglin designating

Moonbase’s “[b]usiness address” as his office, Suite 121). In 2017, shortly after protestors announced

their intention to picket outside Suite 121,3 Greg Anglin established a PO Box—Post Office Box 208,

Worthington, Ohio 43085 (“PO Box 208”)—on Moonbase’s behalf, to which the Daily Stormer

redirected its readers’ contributions. G. Anglin Tr. 107:14-108:7 (Greg Anglin registered for PO Box

208), 116:3-13 (Greg Anglin acknowledging Daily Stormer redirected readers to send contributions to

PO Box 208); PO Box 208 Reg. 2, ECF No. 23-12 (Greg Anglin registering PO Box 208 on behalf of

“[b]usiness/[o]rganization” named “Andrew Anglin,” which is Moonbase’s trade name).

        From 2013 to December 2017, Greg Anglin collected contributions that Daily Stormer readers

directed to “Andrew Anglin” at Suite 121 and PO Box 208. G. Anglin Tr. 26:2-9 (five years), 28:22-

29:6 (last deposit in December 2017). Once received, Greg Anglin would take one of numerous

actions. Most often, Greg Anglin would deposit the funds, approximately once a month, into an

account at a bank (“Bank 14“) in the name of “Andrew Anglin.” Id. at 24:16-25:2 (deposits to account

at Bank 1 in the name of “Andrew Anglin”), 25:8-11 (approximately once per month). If the

contributions were foreign currency, Greg Anglin would deposit that currency into his personal




3
        Protests were announced online as early as January 5, 2017, with the protest scheduled for
January 14, 2017 outside Suite 121. See, e.g., Ex. 6, Ida Vox, Rally Against the Anglins of Daily Stormer in
Ohio (Jan. 5, 2017). Days after the protest was announced, on January 12, 2017, Greg Anglin
established PO Box 208 on behalf of Defendant Moonbase. See PO Box 208 Reg., ECF No. 23-12.
4
         Due to the controversial nature of the Daily Stormer, Mr. Obeidallah is not naming the financial
institutions that have likely received donations from Defendants Andrew B. Anglin and Moonbase
Holdings, LLC in this document. Mr. Obeidallah is happy to provide this information to the Court
at its request.

                                               Page 4 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 8 of 15 PAGEID #: 837



accounts at another bank (“Bank 2”)5, and then wrote a check to Defendant Anglin, which he then

deposited at Bank 1. Id. at 31:2-14. Beginning in 2017, Greg Anglin also deposited contributions

from the Daily Stormer’s readership in U.S. currency into his personal account at Bank 2, and then

wrote checks to the account of “Andrew Anglin” at Bank 1. Id. at 31:15-32:13.

       Greg Anglin would also use the contributions directed to “Andrew Anglin” as

“reimbursement” for services that he would perform on behalf of the Defendants, including those

relating to the Daily Stormer. See, e.g., id. at 49:7-51:25 (Greg Anglin “reimbursed” for paying fee to

register Moonbase with Ohio Secretary of State by keeping cash from Daily Stormer contributions),

54:11-55:3 (Greg Anglin “reimbursed” for paying fee to register “Andrew Anglin” as trade name for

Moonbase).6 Greg Anglin would often pay fees associated with those services from his personal bank

account at Bank 2 or his personal credit card before seeking such “reimbursement.” See e,g., id. at

52:12-52:25 (check from Bank 2 to pay fee associated with filing Moonbase’s Articles of Organization),

53:23-55:6 (potential check from Bank 2 to pay for Moonbase’s registration of trade name “Andrew

Anglin”), 80:20-81:22 (Greg Anglin’s personal credit card to register domain www.dailystormer.com).

       Finally, Greg Anglin used a large sum of the Daily Stormer’s contributions for his own benefit—

having “borrowed” approximately $60,038 for a “real estate rehab”—which Greg Anglin allegedly

paid back by writing a check from his personal account at another bank (“Bank 3”) and depositing it

into the account for “Andrew Anglin” at Bank 1. Id. at 120:8-121:6 (Greg Anglin “borrowed”

$60,038), 123:4-23 (check from Bank 3 to Bank 1).




5
        Mr. Greg Anglin’s checking account at Bank 2 has since been closed for unknown reasons,
and he later began banking at Bank 3. Id. at 53:1-9.
6
       Greg Anglin testified that there was no conversation or agreement reflecting this arrangement
with Defendants Anglin or Moonbase. Instead, Greg Anglin claimed this was just an “implicit
understanding” regarding how he would perform services for the Defendants. G. Anglin Tr. 51:8-16.

                                             Page 5 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 9 of 15 PAGEID #: 838



        Greg Anglin testified that he does not “keep any accounting or ledger of the amounts” that

are sent to “Andrew Anglin” by the Daily Stormer’s readers, id. at 52:2-4, nor did he produce any

materials to Mr. Obeidallah in response to the document subpoena in this regard. Also, though

testifying that he does not “really use email much” and that “[i]t’s not really my thing,” Greg Anglin

stated that it is his practice to delete emails from both his inbox and sent folders. Id. at 12:23-13:3

(email usage), 69:11-14 (deletions).

        In addition to contributions from the Daily Stormer’s readers, Greg Anglin testified that he

received “legal documents” directed to Defendants Anglin and Moonbase at Suite 121 and PO Box

208. This is unsurprising since Greg Anglin filed paperwork with the Ohio Secretary of State

representing that Defendant Anglin was Moonbase’s registered agent for service, and service could be

affected at Suite 121 or, later, at PO Box 208. See, e.g., Moonbase’s Agent Address Change 4, ECF

No. 31-27 (designating Moonbase’s “[n]ew [a]ddress of [a]gent” as PO Box 208). Despite his role in

designating Suite 121 and PO Box 208 as appropriate addresses for legal process on Defendant

Moonbase, Greg Anglin testified that he throws all such communications in the trash. G. Anglin

Tr. 58:17-23. Alternatively, he places all legal documents directed to Defendants Anglin “in a big

plastic tub,” where they sit, and he makes no effort to forward them to anyone. Id. at 58:5-16.

        In addition to the Daily Stormer contributions, Greg Anglin testified that he maintains two

envelopes for Defendant Anglin—one with foreign currency, and one with United States currency—

in a security box in Greg Anglin’s name at Bank 3. Id. at 121:21-122:15. Greg Anglin was uncertain

how much of Defendant Anglin’s money remains in those envelopes, but he estimated $2,000. Id. at

122:11-15.

        Greg Anglin testified that he was not aware of any bank accounts that Defendant Moonbase

uses, whether it has any financial obligations, whether it owns any property, or whether it still exists

as a business entity. G. Anglin Tr. 20:2-15, 61:4-9. He also does not know whether Moonbase files



                                             Page 6 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 10 of 15 PAGEID #: 839



tax returns. Id. at 57:19-21. He has allegedly never known the financial condition of Moonbase, and

does not know whether it is on the cusp of insolvency. Id. at 106:25-107:13. He also testified that, as

far as he is aware, Moonbase does not maintain any financial records. Id. at 32:14-19. Similarly, he

testified that he does not know why readers of the Daily Stormer were sending the contributions that

he deposited, nor does he allegedly know what Defendants Anglin or Moonbase do with that money.

Id. at 147:7-149:5.

II.     STANDARD OF REVIEW

        Courts enjoy “broad discretion” to order discovery. Arista Records, LLC v. Does 1-15, No. 2:07-

cv-450, 2007 WL 5254326, at *3 (S.D. Ohio Nov. 5, 2007). While the Federal Rules of Civil Procedure

anticipate that discovery will typically not begin “before the parties have conferred as required as

required by Rule 26(f),” they allow for discovery prior to the Rule 26(f) conference “by court order.”

Fed. R. Civ. P. 26(d); see also Arista Records, 2007 WL 5254326, at *2. This provision requires that the

party requesting expedited discovery show “good cause,” which “may be found where the need for

expedited discovery, in consideration of the administration of justice, outweighs the prejudice to the

responding party.” Arista Records, 2007 WL 5254326, at *2 (internal quotations and citations omitted).

Courts have regularly found good cause to authorize such discovery when, inter alia, a defendant

defaults and the plaintiff needs discovery in order to establish liability and/or damages in pursuit of

default judgment. See, e.g., Twitch Interactive, Inc. v. Johnston, No. 5:16-cv-03404-BLF, 2017 WL 1133520,

at *4 (N.D. Cal. Mar. 27, 2017) (authorizing discovery in aid of forthcoming motion for default

judgment from payment processors, financial institutions, and co-defendant); Antoine v. Boutte,

No. 3:15-cv-00561-JWD-EWD, 2016 WL 6138252, at *4 (M.D. La. Oct. 20, 2016) (same from third-

party distributors regarding quantum of damages); Adobe Sys. Inc. v. Bunhey, No. 5:13-cv-01365-VAP-

OPX, 2013 WL 12140304, at *2 (C.D. Cal. Oct. 29, 2013) (same from third-party distributors

regarding defaulting defendant’s purchase, sale, and/or distribution of counterfeit products); Texas



                                              Page 7 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 11 of 15 PAGEID #: 840



Guaranteed Student Loan Corp. v. Dhindsa, No. 1:10-cv-00335-LJO-SKO, 2010 WL 2353520, at *3 (E.D.

Cal. June 9, 2010) (same from defaulting defendant regarding quantum of damages); Sheridan v. Oak

Street Mortg., LLC, 244 F.R.D. 520, 522 (E.D. Wis. 2007) (same regarding class certification and

quantum of damages).

III.       GOOD CAUSE EXISTS FOR DISCOVERY IN AID OF DEFAULT JUDGMENT
           AGAINST DEFENDANTS ANDREW B. ANGLIN AND MOONBASE

           The Court should grant Mr. Obeidallah leave to take limited discovery in aid of establishing a

sum-certain of default judgment damages, because doing so is necessary for the purposes of

quantifying the amount of compensatory and punitive damages attributable to Defendants Anglin and

Moonbase.

           In both his Complaint and his concurrently filed Motion for Default Judgment, Mr. Obeidallah

seeks punitive damages for the false and defamatory actions and statements made by Defendants

Anglin and Moonbase. See, e.g., Compl. ¶ 74, ECF No. 1; id. at 37 (prayer for relief). As the Supreme

Court of Ohio has noted, the purposes of punitive damages are “(1) to punish the wrongdoer, and (2)

to deter others from similar conduct.” Wagner v. McDaniels, 459 N.E.2d 561, 564 (Ohio 1984).

Whether a damages award succeeds in punishing a wrongdoer or deterring others depends on the

scale of the damages award relative to the net worth of the defendant, and in particular, to the amount

of profit that that wrongful action generated for the wrongdoer. See id. (stating “evidence of a

defendant’s net worth may be considered by the fact-finder in determining appropriate punitive

damages”).

           In this case, Defendants Anglin and Moonbase likely received hundreds of thousands of

dollars in “contributions” from readers of the Daily Stormer who were encouraged by their wrongful

actions.     G. Anglin Tr. at 27:22-28:4.    These donations “spike[d]” upward in 2017, when the

defamatory article that harmed Mr. Obeidallah was posted. Id. at 26:14-22. And Defendant Anglin

has specifically used his wrongful actions against Mr. Obeidallah as the basis to request additional


                                               Page 8 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 12 of 15 PAGEID #: 841



contributions from the Daily Stormer readers, posting: “Presumably, even if Dean [Obeidallah]

disappears, the Association of Moslems will still sue me. So send me some money, lmao.“ 7

See Ex. 8, Daily Stormer, Steven Crowder Allegedly Hunting Manchester Bombing Mastermind Dean Obeidallah

in Isis-Occupied Syria (Aug. 29, 2017) (emphasis added). The twin goals of punishment and deterrence

will not be achieved if Defendants Anglin and Moonbase are permitted to profit from their extreme

and tortious conduct, and a fulsome accounting of their profits is necessary to avoid such an outcome.

Therefore, the requested discovery from Banks 1, 2, and 3 regarding the amount of money received

by Defendants Anglin and Moonbase, and the timing of those payments, are relevant to

Mr. Obeidallah’s crafting of a reasonable and appropriate damages request in this case.

        In addition to punitive damages, information about the Defendants’ financial conditions is

relevant to the preliminary calculation of damages for many of Mr. Obeidallah’s claims. See, e.g., State,

ex rel. Brown v. Dayton Malleable, Inc., 438 N.E.2d 120, 128 (Ohio 1982) (stating, in dicta, that “evidence

of the wealth of the defendant is admissible . . . in cases where wealth is necessarily involved in

determining damages, such as in actions for defamation or injury to reputation”); Sayavich v. Creatore,

2009-Ohio-5270, ¶ 80, 2009 WL 3165555, at *8 (Oh. App. Ct. Sep. 29, 2009) (assessing defamation

claim and “conclude[ing] that evidence of a defendant’s net worth is only relevant as to punitive

damages”); Gosden v. Louis, 687 N.E.2d 481, 499 (Oh. App. Ct. 1996) (“Information about defendants’

financial status is admissible in defamation cases to help the jury determine proper awards of

compensatory and punitive damages. Without this information, a jury is less able to determine the

likely influence a defendant may have had in the community. More importantly, a jury cannot

determine what would constitute an effective punitive damage award unless they have an

understanding of the defendant’s financial status.”).



7
       The acronym “lmao” is a crass slang abbreviation that indicates laughter. Oxford Living
Dictionaries, LMAO, https://en.oxforddictionaries.com/definition/lmao (November 16, 2018).

                                              Page 9 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 13 of 15 PAGEID #: 842



       With respect Mr. Obeidallah’s claim for common-law misappropriation of name and likeness,

Courts have specifically noted that “the monetary benefit that [defendant] received as a result of a

wrongful use of [plaintiff]’s name is an appropriate (although not exclusive) measure of damages.” See

James v. Bob Ross Buick, Inc., 855 N.E.2d 119, 124 (Ohio Ct. App. 2006). In similar actions for invasion

of privacy of public figures, expert witnesses opining on appropriate damages have cited the financial

conditions of the defendants, including the “value” of a defendant’s website. See Ex. 7, Hulk Hogan

Sex      Tape      Earned       Gawker        Up       to     $15M,       Jury      Told,      Law360,

https://www.law360.com/articles/770586/hulk-hogan-sex-tape-earned-gawker-up-to-15m-jury-told

(last visited November 15, 2018); Ex. 9, Hulk Hogan Awarded $115 Million in Privacy Suit Against

Gawker, New York Times, https://www.nytimes.com/2016/03/19/business/media/gawker-hulk-

hogan-verdict.html (last visited November 15, 2018) (Noting that punitive damages calculation “raises

the prospect that [defendant] will have to submit to a detailed examination of its finances in court so

the jury can assess the scale of the damages”). Mr. Obeidallah has engaged an expert witness to

provide similar analysis here, but cannot do so without the limited, additional discovery sought.

       Mr. Obeidallah was hopeful that information regarding the financial status of Defendants

Anglin and Moonbase, which is relevant to demonstrating the compensatory and punitive damages to

which he is entitled, could obtained through the subpoenas directed to Greg Anglin and Zappitelli Inc.

However, Greg Anglin did not produce any documents other than those already filed by

Mr. Obeidallah in this case (in fact, he merely provided Mr. Obeidallah’s counsel with print outs of

previously filed exhibits), and neither Greg Anglin nor Zappitelli Inc. was able to provide information

regarding the financial condition of the Defendants. Greg Anglin also professed ignorance as to the

finances of Defendants Anglin and Moonbase, and confirmed that, although he funneled

contributions from the Daily Stormer’s readership on behalf of Defendants Anglin and/or Moonbase

for five years, he did not keep any logs or records regarding the amounts involved in those



                                            Page 10 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 14 of 15 PAGEID #: 843



transactions. See, e.g., G. Anglin Tr. 32:14-19, 51:2-4, 57:19-21, 61:4-9, 106:25-107:13, 147:7-149:5.

Alternatively, Zappitelli Inc. confirmed that it did not perform financial services for Defendants, and

as a result did not have records relating to their financial conditions. Ex. 3, J. Zappitelli Decl. ¶¶ 4, 6-

7. Therefore, this information can only be obtained from the financial institutions that Greg Anglin

used to funnel contributions from Daily Stormer’s readership.

        Specifically, in order to answer the outstanding questions regarding Defendants’ financial

condition, which are necessary in support of his Motion for Default Judgment, Mr. Obeidallah

respectfully seeks leave to issue narrowly-tailored subpoenas duces tecum to the financial institutions

identified above in Part I as Banks 1, 2, and 3. The proposed requests for production, the substance

of which would be incorporated in those subpoenas, are attached hereto as Exhibit 2. As explained

above, good cause exists for such discovery because Greg Anglin used accounts at Banks 1, 2, and 3

to funnel contributions from the Daily Stormer’s readership on behalf of Defendants Anglin and

Moonbase, and because he professed uncertainty regarding the volume of those transactions. See, e.g.,

G. Anglin Tr. 24:16-25:5, 32:8-13, 113:2-17. This information cannot be obtained from any other

sources because: (1) Defendants Anglin and Moonbase are in default, and thus unlikely to respond to

discovery requests8; and (2) Greg Anglin, who processed donations on behalf of both Defendants,

testified that he was not aware of any other source of financial records that would reflect this

information.




8
         As previously explained, Defendants Anglin has regularly acknowledged and mocked the
pendency of this federal action. See, e.g., Mem. In Supp. of Pl.’s Mot. for Limited Discovery 6, ECF
No. 31. This was again confirmed through Greg Anglin’s testimony. According to Greg Anglin, he
received a call from Defendant Anglin (from a U.S. number) days before he was deposed, and during
that call Defendant Anglin made statements suggesting he was already aware of the subpoena’s scope.
G. Anglin Tr. 35:5-10, 36:10-22.

                                              Page 11 of 12
Case: 2:17-cv-00720-EAS-EPD Doc #: 46 Filed: 11/16/18 Page: 15 of 15 PAGEID #: 844



IV.     REQUEST FOR RELIEF

        For these reasons, Mr. Obeidallah respectfully moves this Court pursuant to Rule 26(d)(1) of

the Federal Rules of Civil Procedure for leave to take limited discovery in aid of establishing a sum-

certain of default judgment damages. The requests for production, which Mr. Obeidallah proposes

directing to Banks 1, 2, and 3, are attached as Exhibit 2.



Respectfully submitted,




 DATED: 11/16/2018                                 /s/ Subodh Chandra (trial counsel)

 Subodh Chandra (OH Bar No. 0069233)
 Donald Screen (OH Bar No. 0044070)              Attorneys for Plaintiff Dean Obeidallah
 THE CHANDRA LAW FIRM LLC
 1265 W. 6th St., Suite 400
 Cleveland, OH 44113-1326
 Phone: 216.578.1700 Fx: 216.578.1800
 Subodh.Chandra@ChandraLaw.com
 Donald.Screen@ChandraLaw.com

 Johnathan Smith (D.C. Bar No. 1029373)
 Juvaria Khan (N.Y. Bar No. 5027461)
 MUSLIM ADVOCATES
 P.O. Box 66408
 Washington, D.C. 20035
 Phone: 202.897.1894
 johnathan@muslimadvocates.org
 juvaria@muslimadvocates.org
 Admitted pro hac vice




                                             Page 12 of 12
